                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CR-239-RJC-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                 Plaintiff,                            )
                                                       )
     v.                                                )        ORDER
                                                       )
 TREVON DARNELL HOPKINS,                               )
                                                       )
                 Defendant.                            )
                                                       )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To File Under

Seal: Unopposed Motion To Continue” (Document No. 22) filed May 14, 2020. In accordance

with the Local Rules, the Court has considered the Motion to Seal, the public’s interest in access

to the affected materials, and alternatives to sealing. The Court determines that no less restrictive

means other than sealing is sufficient inasmuch as Defendant’s Unopposed Motion to Continue

contains sensitive and private information that is inappropriate for public access. Having carefully

considered the motion and the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To File Under Seal:

Unopposed Motion To Continue” (Document No. 22) is GRANTED, and the Motion To Continue

(Document No. 23) is sealed until further Order of this Court.


                                         Signed: May 15, 2020




          Case 3:19-cr-00239-RJC-DCK Document 26 Filed 05/15/20 Page 1 of 1
